--------------------------------------------------------------------------------

Exhibit 10.78
 
SECOND AMENDMENT OF INVESTMENT AGREEMENTS


This Second Amendment of Investment Agreements (this “Amendment”) is entered
into and made effective as of the 9th day of December, 2014 (the “Effective
Date”), by and among RiceBran Technologies (f/k/a NutraCea), a California
corporation (“RBT”), AF Bran Holdings-NL LLC (“AFBH-NL”) and AF Bran Holdings
LLC (“AFBH”), in each case, a Delaware limited liability company (AFBH-NL and
AFBH being referred to collectively as “AF” or “Investor”), Industria
Riograndese de Oleos Vegetais Ltda, a limited liability company organized under
the laws of the Federative Republic of Brazil  (“Irgovel”) and Nutra SA, LLC, a
Delaware limited liability company (the “Company”).  The Company, RBT, Irgovel
and Investor are sometimes referred herein collectively as the “Parties.”


WHEREAS, the Parties have entered into various agreements regarding AF’s
investments into the Company and the operation and control of the Company and
Irgovel (collectively the “Investment Agreements”), including but not limited to
(i) a Contribution and Subscription Agreement (“Contribution Agreement”) dated
as of December 24, 2012, as amended on January 29, 2013, (ii) an Investor Rights
Agreement dated as of December 29, 2010, as modified pursuant to a Waiver of
Investor Rights Agreement effective as of December 6, 2013, (iii) a Membership
Interest Purchase Agreement dated as of December 29, 2010, as amended on January
18, 2011 and as further amended pursuant to the Amendment of Investment
Agreements (“First Amendment”) dated October 31, 2013, and (iv) a Second Amended
and Restated Limited Liability Company Agreement for Nutra SA, LLC (“LLC
Agreement”) dated as of December 24, 2012, as amended pursuant to the First
Amendment;


WHEREAS, pursuant to the First Amendment, RBT agreed to purchase at least
$3,000,000 of Units from the Company between the date of the First Amendment and
December 31, 2013 and did purchase such $3,000,000 of Units by December 31,
2013;


WHEREAS, pursuant to Section 2(d) of the Contribution Agreement, as amended, RBT
further agreed that upon the release to RBT or any of its affiliates,
subsidiaries or other related parties of any funds held in that certain escrow
account (“Escrow Account”) established by U.S. Bank National Association in San
Francisco, California under that certain Escrow Agreement dated as of February
18, 2008 in connection with RBT's purchase of 100% of the total capital stock of
Irgovel, RBT would cause 90% of such released funds to be promptly paid over to
the Company, which funds were not to constitute a Capital Contribution (as
defined in the LLC Agreement) by RBT to the Company and would not entitle RBT to
receive any additional Units or be counted towards the Unreturned RBT Capital
Contributions (as defined in the LLC Agreement);


WHEREAS, the funds in the Escrow Account have not yet been released, but RBT has
made additional contributions to the Company in 2014 in amounts that exceeded
90% of the anticipated Escrow Funds; and


WHEREAS, Investor has agreed to extend the Drag Along Trigger Date (as defined
in the LLC Agreement) on which Investor can first exercise its Drag Along Rights
(as defined in the LLC Agreement);
 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.                     Additional RBT Contributions. The Parties agree and
acknowledge that since the date of the First Amendment, RBT has made an
additional cash Capital Contributions to the Company as follows: (i) $3,000,000
in December of 2013, and (ii) $10,245,000 cumulatively in 2014. Such
contributions comprised Capital Contributions by RBT to the Company and RBT has
received an additional 5,122,500 Units in the Company and a corresponding
increase in its Percentage Interest (as defined in the LLC Agreement) for such
contributions. For clarity purposes, Exhibit A sets forth the Company’s equity
table as of the date of this Agreement.


2.                     Amendments to the Contribution Agreement Regarding Escrow
Fund.  Section 2(d) of the Contribution Agreement is hereby amended and restated
in its entirety as follows:
 
“(d)            Contribution of Escrow Funds.  Upon release to RBT or any of its
affiliates, subsidiaries or other related parties of any funds held in the
Escrow Fund, RBT shall retain such funds and shall not be obligated to pay the
funds to the Company.  90% of such released funds shall be treated as a
distribution from the Company to RBT, and shall reduce the Unreturned RBT
Capital Contributions in the Company as defined in the LLC Agreement. 
Accordingly, upon the release of all of the Escrow Funds to RBT, RBT’s Capital
Account shall be decreased by $2.00 per Unit calculated on 90% of net proceeds
received by RBT.  Should RBT subsequently contribute to the Company any of the
released funds, the contributions will comprise an additional RBT Capital
Contribution and will increase RBT’s Units and Percentage Interest accordingly.”


3.                    Drag Along Rights. AF hereby agrees that it will not
exercise its right to cause the sale of RBT or Irgovel until January 1, 2016 at
the earliest and that the “Drag Along Trigger Date” (as defined in the LLC
Agreement) shall not occur until January 1, 2016.


4.                    No Further Amendment.  The Parties acknowledge and agree
that there are no other amendments, changes, waivers or modifications to the
Investment Agreements other than as set forth in this Amendment, and all other
terms of the Investment Agreements remain in full force and effect except as
expressly modified or waived herein or therein.  The Parties agree that except
as expressly set forth herein, this Amendment shall not be construed as a waiver
by any Party of any of its other rights or obligations under the Investment
Agreements.


5.                   Counterparts.  This Amendment may be executed in any number
of counterparts with the same effect as if the Parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement. This Amendment, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any Party or to
any such agreement or instrument, each other Party or party thereto shall re
execute original forms thereof and deliver them to all other Parties.  No Party
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.
 
2

--------------------------------------------------------------------------------

6.                    Headings.  The article and section headings of this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provision hereof.


7.                    Effectiveness.  This Amendment shall be effective and
binding upon all parties to the Investment Agreements upon the written consent
of the Parties.


8.                    Entire Agreement.  This Amendment and the Investment
Agreements as amended hereby constitute the entire agreement among the Parties
with respect to the subject matter hereof.

 
[SIGNATURE PAGE TO FOLLOW]
 
3

--------------------------------------------------------------------------------

The Parties have executed this Second Amendment of Investment Agreements as of
the date first above written.


RICEBRAN TECHNOLOGIES


By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
Chief Executive Officer
 



Address:
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, Arizona 85253
Facsimile:
(602) 522-3001



AF


AF BRAN HOLDINGS-NL LLC
 
AF BRAN HOLDINGS LLC
 
By:
/s/ Ettore V. Biagioni, Authorized Signatory  
By:
/s/ Ettore V. Biagioni, Authorized Signatory
Name:
Ettore V. Biagioni, Authorized Signatory
 
Name:
Ettore V. Biagioni, Authorized Signatory
Title:
President
 
Title:
President



Address:
10 East 53rd Street, 36th Floor
 
Address:
10 East 53rd Street, 36th Floor
 
New York, NY 10022
   
New York, NY 10022
Facsimile:
(212) 750-0191
 
Facsimile:
(212) 750-0191




COMPANY     IRGOVEL  
NUTRA SA, LLC
 
INDUSTRIA RIOGRANDESE DE OLEOS VEGETAIS  LTDA
         
By:
/s/ W. John Short, Authorized Signatory  
By:
/s/ W. John Short, Authorized Signatory  
W. John Short, Authorized Signatory
   
W. John Short, Authorized Signatory
Title:
Manager
     



Address:
c/o NutraCea
 
Address:
Av. Presidente Joao Goulart, 7351
 
6720 N. Scottsdale Road, Suite 390
   
Distrito Industrial
 
Scottsdale, Arizona 85253
   
Pelotas, RS, Brazil 96040-000
Facsimile:
(602) 522-3001
 
Facsimile:
55 (53) 3301-9247





 
[SIGNATURE PAGE TO SECOND AMENDMENT OF INVESTMENT AGREEMENT]

--------------------------------------------------------------------------------